DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer-readable medium.  According to MPEP 2106.03 II, the broadest reasonable interpretation (BRI) of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.  Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-transitory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Applicant’s disclosure describes “a transitory computer readable medium, e.g., a transmission medium such as in the form of a signal transmitted over a network ([0205], p. 45).  Thus, the BRI of a “computer-readable medium” encompasses transitory forms of signal transmission.  Thus, Claim 19 is directed to non-statutory subject matter.  Since Claim 18 already claims a non-transitory computer-readable storage medium, Claim 19 should be canceled.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, 4-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1).
8.	As per Claim 1, Tanaka teaches a computer-implemented method of simulating an atmospheric phenomenon within a simulation volume (estimating the amount of air flowing into a cylinder of an internal combustion engine by use of intake-system-related models (simulation models), [0001]), the computer-implemented method comprising:  under the control of one or more computer systems configured with executable instructions:  automatically determining a temperature distribution of the atmospheric phenomenon based on an assumption of fixed volume (the cylinder model obtains (outputs) the cylinder air temperature in accordance with Eq. (24), which is obtained on the basis of the law of conservation of energy in relation to the cylinder 21, in Eq. (24), Vc is the volume of the cylinder 21, [0095]); and automatically determining a velocity field of the atmospheric phenomenon (velocity of the air, [0074]), based on an assumption of adiabatic expansion (this case can be handled as an adiabatic-expansion case, [0115]).
	However, Tanaka does not teach at each time step of a plurality of time steps:  automatically determining a temperature distribution of the atmospheric phenomenon based on an assumption of fixed volume.  However, Tajiri teaches a method of simulating an atmospheric phenomenon within a simulation volume (cloud simulation chamber (MRI cloud chamber), MRI cloud chamber design was based on the adiabatic-expansion-type chamber, wherein the wall temperature and air pressure are simultaneously controlled in the experimental volume to simulate natural cloud formation processes (adiabatic expansion), p. 688, left column, last paragraph-right column, first paragraph), the method comprising:  at each time step of a plurality of time steps:  automatically determining a temperature distribution of the atmospheric phenomenon (p. 691, Fig. 5) based on an assumption of fixed volume (inner cylindrical vessel, yielding a volume of 1.4 m3, p. 689, right column, first paragraph).  Tajiri teaches automatically determining a velocity field of the atmospheric phenomenon, based on an assumption of adiabatic expansion (adiabatic expansion was conducted, ascent velocity of 3 m s-1, p. 697, left column, 3rd paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to include at each time step of a plurality of time steps:  automatically determining a temperature distribution of the atmospheric phenomenon based on an assumption of fixed volume because Tajiri suggests that the expansion creates an 
	However, Tanaka and Tajiri do not teach at each time step of a plurality of time steps:  automatically determining a velocity field of the atmospheric phenomenon.  However, Bertelli teaches at each time step of a plurality of time steps:  automatically determining a velocity field of the atmospheric phenomenon (graph showing curves relative to the variation of combustion air flow velocity against time, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka and Tajiri to include at each time step of a plurality of time steps:  automatically determining a velocity field of the atmospheric phenomenon because Bertelli suggests that it is well-known in the art that the combustion velocity increases over time, and thus it is advantageous to determine the velocity over time [0034, 0030].
9.	As per Claim 2, Tanaka teaches wherein the atmospheric phenomenon is a combustion event [0056].
10.	As per Claim 4, Tanaka does not teach wherein the atmospheric phenomenon comprise a condensation of a vapor into a cloud, fog, or mist.  However, Tajiri teaches wherein the atmospheric phenomenon comprise a condensation of a vapor into a cloud, fog, or mist (cloud condensation nuclei (CCN), p. 687, right column; measure CCN concentration, p. 693, right column, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka so that the atmospheric phenomenon comprise a nd paragraph).
11.	As per Claim 5, Tanaka teaches wherein at least conservation of momentum and mass of a physical system are included in continuum mechanics equations used for simulating the atmospheric phenomenon (estimates the flow rate of air passing through in accordance with Eqs. (3) and (4), which are obtained on the basis of physical laws, such as the law of conservation of momentum, the las of conservation of mass, [0071]).
12.	As per Claim 6, Tanaka teaches further comprising simulating a combustion reaction or condensation reaction [0001].
13.	As per Claim 7, Tanaka does not teach further comprising, with a simulated emitter, emitting a material into the simulation volume, wherein the material affects the atmospheric phenomenon.  However, Tajiri teaches further comprising, with a simulated emitter, emitting a material into the simulation volume, wherein the material affects the atmospheric phenomenon (ammonium sulfate particles were produced by the atomizer aerosol generator, aerosol samples were first generated into an aerosol buffer tank via two cyclones, and then supplied to the MRI cloud chamber, p. 694, left column, 2nd paragraph; aerosol particles further affect the spatial extent and lifetime of clouds, p. 687, right column; cloud simulation chamber (MRI cloud chamber), p. 688, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka to include with a simulated emitter, emitting a material into the simulation volume, wherein the material affects the atmospheric phenomenon because Tajiri suggests that there are aerosol particles in the air which affect the spatial extent 
14.	As per Claim 11, Tanaka does not teach wherein automatically determining the temperature distribution of the atmospheric phenomenon includes simulating at least one of reaction, diffusion, or radiation.  However, Tajiri teaches wherein automatically determining the temperature distribution of the atmospheric phenomenon (p. 691, Fig. 5) includes simulating at least one of reaction, diffusion, or radiation (temperature distribution is quite uniform in the chamber even during expansion experiments, p. 689, last paragraph; during cloud formation experiments, the simulated ascents are designed to carry on dry adiabatic expansion until the temperature corresponding to the LCL is reached, p. 690, right column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka so that automatically determining the temperature distribution of the atmospheric phenomenon includes simulating at least one of reaction, diffusion, or radiation because Tajiri suggests that this is useful for being able to determine cloud formation under varied conditions (p. 700, left column, 2nd paragraph).
15.	Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1) in view of Henderson (US 20130027407A1).
16.	As per Claim 3, Tanaka, Tajiri, and Bertelli are relied upon for the teachings as discussed above relative to Claim 2.
	However, Tanaka, Tajiri, and Bertelli do not teach wherein the combustion event is an explosion.  However, Henderson teaches wherein the combustion event is an explosion (in the field of computer animation, animated special effects such as explosions, and the like are frequently modeled using fluid simulation because fluid simulations produce realistic models of such animated special effects, [0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, and Bertelli so that the combustion event is an explosion because Henderson suggests that it is well-known in the art that explosions are frequently modeled using fluid simulation because fluid simulations produce realistic models of such animated special effects [0004].
17.	As per Claim 16, Tanaka, Tajiri, and Bertelli do not teach further comprising generating the one or more visual representations of the atmospheric phenomenon based on the simulation.  However, Henderson teaches further comprising generating the one or more visual representations of the atmospheric phenomenon based on the simulation [0004].  This would be obvious for the reasons given in the rejection for Claim 3.
18.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1) in view of Killion (US 20050223719A1).
	Tanaka, Tajiri, and Bertelli are relied upon for the teachings as discussed above relative to Claim 7.
	However, Tanaka, Tajiri, and Bertelli do not expressly teach wherein a buoyancy or maximum atmospheric saturation of the material varies with altitude.  However, Killion teaches wherein a buoyancy or maximum atmospheric saturation of the material varies with altitude (rain clouds are formed as moisture-laden air is elevated to altitudes of reduced atmospheric pressure, and cooled by this elevation, until the water vapor reaches a so-called saturation point, [0005]).
.
19.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1) in view of Anderson (US005884226A).
	Tanaka, Tajiri, and Bertelli are relied upon for the teachings as discussed above relative to Claim 1.
	However, Tanaka, Tajiri, and Bertelli do not expressly teach wherein an ambient pressure or temperature at a boundary of the simulation volume varies with position.  However, Anderson teaches wherein an ambient pressure or temperature at a boundary of the simulation volume varies with position (provide a refined estimate of transmittance and multiple scattered radiation using an atmospheric data base that includes molecular profiles for gases, and six reference atmospheric models that define temperature, pressure and density, as a function of altitude, and a number of models for the atmospheric aerosols, clouds, col. 5, lines 58-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, and Bertelli so that an ambient pressure or temperature at a boundary of the simulation volume varies with position as suggested by Anderson.  It is well-known in the art that temperature varies with altitude or position.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), Bertelli (US 20150050606A1), and Killion (US 20050223719A1) in view of Anderson (US005884226A).
	Tanaka, Tajiri, Bertelli, and Killion are relied upon for the teachings as discussed above relative to Claim 8.
	However, Tanaka, Tajiri, Bertelli, and Killion do not expressly teach wherein an ambient pressure or temperature at a boundary of the simulation volume varies with altitude.  However, Anderson teaches wherein an ambient pressure or temperature at a boundary of the simulation volume varies with altitude (col. 5, lines 58-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, Bertelli, and Killion so that an ambient pressure or temperature at a boundary of the simulation volume varies with altitude as suggested by Anderson.  It is well-known in the art that temperature varies with altitude.
21.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1) in view of Sato (see citation below).
	Tanaka, Tajiri, and Bertelli are relied upon for the teachings as discussed above relative to Claim 1.
	However, Tanaka, Tajiri, and Bertelli do not teach wherein automatically determining the velocity field of the atmospheric phenomenon includes simulating advection based on a velocity field from a previous time step.  However, Sato teaches wherein automatically determining the velocity field of the atmospheric phenomenon includes simulating advection based on a velocity field from a previous time step (advection scheme for fluid animation, algorithm starts by tracing sample points along a trajectory following the velocity field backwards in time for many steps, during this backtracing process, the pressure gradient along the path is integrated to correct the velocity of the current time step, accurate velocity advection scheme is an essential component for any visually pleasing fluid simulation, p. 223, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, and Bertelli so that automatically determining the velocity field of the atmospheric phenomenon includes simulating advection based on a velocity field from a previous time step because Sato suggests that this is an accurate velocity advection scheme that is an essential component for any visually pleasing fluid simulation (p. 223, left column).
22.	Claims 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1) in view of Shin (US 20110238394A1).
23.	As per Claim 13, Tanaka, Tajiri, and Bertelli are relied upon for the teachings as discussed above relative to Claim 1.
	However, Tanaka, Tajiri, and Bertelli do not expressly teach simulating a first portion of the atmospheric phenomenon having a variable density, wherein the variable density during the first portion of the atmospheric phenomenon varies in response to a divergence of the velocity field.  However, Shin teaches further comprising:  simulating a first portion of the atmospheric phenomenon having a variable density (fluids involved in simulation, miscibility of the fluids can be freely determined by grouping them into different sets, then, the simulator processes them, four different fluids, air, water, water-soluble ink and oil, [0033], variable density, [0082]), wherein the variable density during the first portion of the atmospheric phenomenon varies in velocity field is computed based on the variable density, [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, and Bertelli to include simulating a first portion of the atmospheric phenomenon having a variable density, wherein the variable density during the first portion of the atmospheric phenomenon varies in response to a divergence of the velocity field as suggested by Shin.  It is well-known in the art that density varies in response to a divergence of the velocity.
24.	As per Claim 17, Tanaka, Tajiri, and Bertelli do not expressly teach a computer system for generating the one or more visual representations of the atmospheric phenomenon, the system comprising:  at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, cause the system to carry out the method.  However, Shin teaches a computer system for generating the one or more visual representations of the atmospheric phenomenon, the system comprising:  at least one processor; and a computer-readable medium storing instructions, which when executed by the at least one processor, cause the system to carry out the method (present invention also provides a recording medium wherein a program of a method of a hybrid approach to multiple fluid simulation using volume fractions for realizing computer graphics through analysis of the Navier-Stokes equations, which is executed via a computer and takes into account variable densities, is recorded, [0102], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, and Bertelli to include a computer system for generating the one or more visual representations of the atmospheric phenomenon, the system comprising:  at least one processor; and a computer-readable medium storing instructions, which 
25.	As per Claim 18, Tanaka, Tajiri, and Bertelli do not expressly teach a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method.  However, Shin teaches a non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method [0102].  This would be obvious for the reasons given in the rejection for Claim 17.
26.	As per Claim 19, Tanaka, Tajiri, and Bertelli do not expressly teach a computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method.  However, Shin teaches a computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, cause the computer system to carry out the method [0102].  This would be obvious for the reasons given in the rejection for Claim 17.
27.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), and Bertelli (US 20150050606A1) in view of Kass (US007787688B1).
	Tanaka, Tajiri, and Bertelli are relied upon for the teachings as discussed above relative to Claim 1.
simulating heat diffusion in the medium gives rise to separable spatially varying recursive filters that can compute large-kernel convolutions in constant time per pixel while respecting the boundaries between in-focus and out-of-focus objects, col. 4, lines 57-61) by blurring at least a portion of the atmospheric phenomenon (portions of the image may be blurred according to heat diffusion in the medium that includes determining, along a first direction of the input image, the diffusion of heat in the medium using a first Gaussian convolution, col. 2, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, and Bertelli to include using a convolution kernel to simulate heat diffusion by blurring at least a portion of the atmospheric phenomenon because Kass suggests that this creates interactive depth of field effects using simulated head diffusion, and it is well-known in the art that depth-of-field effects are essential in producing computer graphics imagery that achieves the look and feel of film (col. 1, lines 14-20).
28.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040260482A1), Tajiri (see citation below), Bertelli (US 20150050606A1), and Kass (US007787688B1) in view of Degu (see citation below).
	Tanaka, Tajiri, Bertelli, and Kass are relied upon for the teachings as discussed above relative to Claim 14.
(heat equation, the solution of this equation is expressed using the heat kernel, the most convolution kernel in image processing which is equivalent to that of heat equation is Gaussian convolution, p. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka, Tajiri, Bertelli, and Kass to include deriving the convolution kernel from a heat equation because Degu suggests that this method is important for de-noising and enhancements of an image (p. 3).
Prior Art of Record
1.	Takuya Tajiri; A Novel Adiabatic-Expansion-Type Cloud Simulation Chamber; July 11, 2013; Journal of the Meteorological Society of Japan; Vol. 91; p. 687-703.
2.	Takahiro Sato, Spatially adaptive long-term semi-Lagrangian method for accurate velocity advection, September 2018, Computational Visual Media, Vol. 4, p. 223-229.
3.	Dinku Degu; A Thesis Submitted in Partial Fulfilment of the Requirement for the Degree of Masters in Heat Equation and its Application on Image Processing; August 15, 2017; Adama Science and Technology University; p. 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611